EXHIBIT 99.1 NEWS RELEASE March 19, 2009 OTCBB:DPDW DEEP DOWN REPORTS 84.5% INCREASE IN REVENUE HOUSTON, TX March 19, 2009 - Deep Down, Inc. (OTCBB: DPDW), today commented on its results of operations for the year ended December 31, 2008, reported on Form 10-K and filed on March 16, 2009 with the Securities and Exchange Commission. Revenues for the year 2008 were $35.8 million for an increase of 84.5% over last year’s revenues of $19.4 million. A net loss of $4.3 million was reported as compared to net income of $1.0 million reported for the year 2007. The increase in revenues was primarily attributable to the inclusion of our acquisitions of Mako Technologies, Inc. for the whole year and Flotation Technologies, Inc. for 8 months. Gross profit was $14.1 million for the year ended December 31, 2008, compared to $6.1 million for the previous year, reflecting an overall improvement in gross profit margin from 31% to 39%. Gross margins were positively impacted by the inclusion of our acquisitions of Flotation and Mako, which had slightly better margins than the rest of the Company’s operations. “In 2008 the Company sold $40 million of common stock in a private placement that required the Company to file a registration statement with the Securities and Exchange Commission to register these shares,” commented Eugene L. Butler, Deep Down’s Chief Financial Officer. “This successful transaction allowed us to acquire Flotation Technologies, Inc. and retire $12.5 million of long-term debt.
